Citation Nr: 0117840	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  96-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1970, 
which service included a tour of duty in the Republic of 
Vietnam from November 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  Although the veteran is not shown to having engaged in 
combat with the enemy, during the veteran's Vietnam service, 
he experienced several in-service stressful experiences, the 
occurrence of one of which has been corroborated.

3.  The veteran has been diagnosed as having PTSD that 
developed, at least in part, due to confirmed in-service 
stressful experiences.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding due to the Board's favorable determination of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

At the outset, the Board notes that the veteran had active 
service from June 1962 to May 1970.  The veteran served with 
the United States Air Force in Vietnam.  The record does not 
verify that the veteran had combat service.  The veteran does 
not contend that he suffered a personal assault during 
service.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

As noted, the RO has verified that the veteran apparently did 
not have combat service.  The Board likewise finds no 
evidence to support a finding that the veteran was engaged in 
combat.  Thus, the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  As 
such, the Board must make an initial determination as to 
whether any of the veteran's alleged stressors factually 
occurred.

The veteran has presented various stressors.  The veteran 
asserted that the Tan Son Nhut Air Base, where he was 
assigned as a security policeman with the 377th Air Police 
Squadron, was often attacked by mortar fire.  He also 
asserted that he had several friends killed or wounded from 
his unit but he could not recall their names.  The veteran 
asserted that he was often shot at by snipers and returned 
fire while guarding the perimeter of the air base.  He 
described how his plane was shot at when he was first 
arriving and landing at Tan Son Nhut.  He also related that 
he had to guard the planes filled with the coffins of dead 
servicemen. 

The RO referred the veteran's stressor contentions to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In sum, it was confirmed that the veteran's base 
was attacked in April 1966 and 91 Air Force members were 
injured during the hostile mortar attack.  There were also 
some KIA's (killed in action); however, these individuals 
were apparently not Air Force members.  Thus, although the 
specific contention of the veteran that while he was serving 
as a perimeter guard he was fired upon and returned fire 
could not be verified; his alleged stressor of being attacked 
by mortar fire while stationed at Tan Son Nhut is verified.  
It has also been verified that the veteran was assigned to 
the 377th Air Police Squadron, whose duties would have 
included base security.

The Board has reviewed the evidence of record and finds that 
there is supporting evidence with regard to the veteran's 
claimed stressful experiences of being attacked by mortars.  

As the occurrence of at least one stressor has been 
corroborated, the remaining questions for consideration are 
whether the veteran has a diagnosis of PTSD and whether there 
is a link, established by medical evidence between current 
symptomatology and the inservice stressors.  That is, if a 
medical examiner diagnoses PTSD, that diagnosis must be based 
on the confirmed stressor.

At this point, the Board notes that there is no regulatory or 
other requirement that the veteran exclusively have PTSD.  
The veteran may well have more than one psychiatric 
diagnosis.  Rather, the Board must determine if he currently 
has PTSD as a result of the confirmed stressor(s).  A review 
of the medical evidence shows that the veteran has been 
diagnosed as having PTSD.  Various VA outpatient records 
reflect diagnoses of PTSD, and such diagnosis was rendered at 
the time of an inpatient PTSD program in which the veteran 
participated from August to September 1995, as well as the VA 
examination conducted in July 1997.  During each examination, 
the veteran related to the examiners that he experienced 
stressful events during his service in Vietnam.  The veteran 
related events related to being shot at as well as returning 
fire, having friends killed or wounded, and his duties of 
guarding the base and airplanes.  However, the veteran was 
also noted during the 1997 VA examination to have experienced 
significant stressors during childhood, to include child 
abuse by his mother until his mid-teens.  Based upon the 
reported stressors and the mental status examinations, the 
examiners concluded that the veteran has PTSD.  In a March 
1998 addendum, the VA examiner found, however, that the 
veteran's PTSD diagnosis should be weighed more heavily, if 
not completely, in terms of impairment on the veteran's 
childhood experience.  However, he found that psychological 
testing might be helpful in validating the diagnosis.  The 
veteran apparently did not report for such testing.  

It is also noted that the veteran was awarded Social Security 
disability benefits in April 1996.  Review of the decision of 
the Administrative Law Judge and the medical records on which 
that favorable decision was based revealed that the veteran 
was diagnosed to have probable PTSD in an October 1992 
psychiatric examination and PTSD by history in a November 
1994 examination.  These examination reports also noted both 
childhood stressors and stressors as a security policeman 
while stationed in Vietnam.  

Hence, the medical evidence attributed the development of 
PTSD, at least in part, to the veteran's confirmed stressor.  
Given the nature of the confirmed stressor (as well as the 
shift in the diagnostic criteria for PTSD from an objective 
to a more subjective standard, see Cohen v. Brown, 10 Vet. 
App. 128 (1997)), the Board finds it as least as likely as 
not that such experiences, alone, could have resulted in the 
veteran's PTSD.  With resolution of all reasonable doubt in 
the veteran's favor, the Board find that the medical evidence 
provides a diagnosis of PTSD as well as a link, established 
by medical evidence, between current symptomatology and the 
in-service stressor.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Under 
these circumstances, the Board must conclude that the 
criteria for service connection for PTSD have been met, and 
that entitlement to service connection for PTSD is warranted.  
See 38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000).



ORDER

Service connection for PTSD is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


